NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT

NORTH PARK ISLES, PTC, LLC,      )
and JT NORTH PARK, LLC,          )
                                 )
            Appellants,          )
                                 )
v.                               )         Case No. 2D18-4239
                                 )
WOODLIEF & RUSH, P.A.; BRIAN P. )
RUSH, P.A.; and BRIAN P. RUSH,   )
ESQUIRE,                         )
                                 )
            Appellees.           )
________________________________ )

Opinion filed May 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Hillsborough County; Cheryl
Thomas, Judge.

Richard T. Petitt of Petitt Worrell
Rocha Sheppard, PLLC, Tampa;
and Guy M. Burns of Johnson,
Pope, Bokor, Ruppel & Burns, LLP,
Tampa, for Appellant.

Brian P. Rush of Woodlief & Rush,
Attorneys At Law, P.L., Tampa; and
Dale R. Sisco of Sisco-Law, Tampa,
for Appellees.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and KHOUZAM and SMITH, JJ., Concur.